                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)
  LISA K. WILLIAMS,             )
  Administratrix of the Estate of Keith G.
                                )
  Burns,                        )
                                )                         Civil Action No. 5: 18-171-DCR
          Plaintiff,            )
                                )
  V.                            )
                                )
  CITY OF GEORGETOWN, KENTUCKY, )                          MEMORANDUM OPINION
  et al.,                       )                              AND ORDER
                                )
          Defendants.           )

                                     ***     ***   ***   ***

       This case arises out of a series of events tragically resulting in Keith Burns being struck

and killed by a vehicle just before midnight on October 2, 2017. [Record No. 11 ¶ 19] Plaintiff

Lisa Williams, the administratrix of Burns’s estate, contends that the defendants violated

Burns’s rights guaranteed under the Fourth, Fifth, Eighth, and Fourteenth Amendments to the

United States Constitution pursuant to 42 U.S.C. § 1983. [Record No. 11 ¶ 2] Williams also

alleges several state law claims for relief. The defendants have moved to dismiss the plaintiff’s

first amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

[Record Nos. 23, 34]. Additionally, Williams has filed a motion for leave to file a second

amended complaint [Record No. 32]. For the reasons that follow, the defendants’ motions to

dismiss will be granted and the Williams’s motion for leave to file a second amended complaint

will be denied.




                                              -1-
                                  I.      BACKGROUND 1

       The Georgetown Police Department and Scott County Sherriff’s Office received a

report of a reckless driver in a dark colored pickup truck at approximately 7:45 p.m. on October

2, 2017. [Record No. 11 ¶ 9] The report indicated that the truck’s lights were not illuminated

and that the driver of the truck was weaving, driving on the wrong side of the road, slamming

on his brakes, and had almost hit several other cars. [Id.] Georgetown Police Officer Tommy

Enricco responded and pulled over a truck driven by Burns. [Id. at ¶ 10] Georgetown Police

Officer Jon Noel and Scott County Sherriff’s Deputy Jeremy Nettles subsequently joined

Enricco. [Id.]

       Burns did not make eye contact with Enricco and was unable to locate his driver’s

license or proof of insurance during the stop. [Id. at ¶ 11] Burns stated that he lived in London,

Kentucky, but could not explain what he was doing in Georgetown, Kentucky.                   [Id.]

Additionally, Enricco observed a scab on Burns’s head and questioned him about it. [Id.]

Burns responded that it was from an earlier fall and he had recently been hospitalized for a

neurological disorder. [Id.] Burns further informed Enricco that he took medication for his

blood pressure and a blood thinner, but he denied taking any medications that could affect his

driving. [Id.]

       Noel and Nettles also spoke with Burns. [Id.] Burns told Noel that he was taking

medication for diabetes, but that he had missed two doses of his medication that day. [Id.]

Enricco, Noel, and Nettles summoned the Georgetown Scott County Emergency Medical



1
  The Court relies on the facts set out in the first amended complaint because the defendant’s
motion is filed pursuant to Rule 12(b)(6). See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007).
                                              -2-
Service (“EMS”) to examine Burns but Burns refused any treatment or transport to a medical

facility. [Id. at ¶ 12]

        Burns’s brother-in-law Les Williams received a call from Noel who advised Mr.

Williams of the situation, specifically that Burns was pulled over, his truck was impounded

due to improper tags, and he was in police custody. [Id. at ¶ 15] Noel then told Mr. Williams

that he needed to pick up Burns in Georgetown. [Id.] Mr. Williams informed Noel that Burns

had recently been hospitalized for a stroke and it would take about an hour for him to get to

Georgetown after his wife, Lisa Williams, got home from church. [Id.] Noel advised Mr.

Williams that he should call Georgetown Police dispatch for further instructions when he got

to Georgetown. [Id.]

        Mr. Williams arrived in Georgetown around 11:00 p.m. on October 2, 2017, and called

Georgetown Police dispatch who informed him that Burns had been dropped off at a

McDonald’s restaurant at 171 Southgate Drive in Georgetown. [Id. at ¶¶ 16, 17, 20] However,

Mr. Williams could not find Burns when he arrived at the restaurant. [Id. at ¶ 17] Sadly, just

before midnight, Burns was struck and killed by a van while he was walking in the roadway

about two miles south of the restaurant. [Id. at ¶ 19]

                             II.    PROCEDURAL HISTORY

        Lisa Williams filed suit on March 8, 2018, naming as defendants: the City of

Georgetown, Kentucky; Michael D, Bosse; Nicholas Lodal; Gary Crump; and Jane/John Does

Nos. 1 and 2. [Record No. 1] She subsequently sought leave to amended the complaint to

dismiss the claims against Lodal and Crump and to add Georgetown Police Officers Noel and

Enricco, as well as Scott County Deputy Sherriff Nettles, Scott County Deputy Tony Hampton,

and Scott County, Kentucky, as defendants. [Record No. 9] The Court granted the request
                                              -3-
and the plaintiff filed her amended complaint on April 6, 2018. [Record Nos. 10, 11] The

plaintiff asserts that the defendants violated Burns’s rights guaranteed under the Fourth, Fifth,

Eighth, and Fourteenth Amendments of the United States Constitution pursuant to 42 U.S.C.

§ 1983. She also alleges several state law claims, including negligence, gross negligence, and

wrongful death. Bosse, Noel, Enricco, Hampton, and Nettles are sued in their individual

capacities. [Record No. 9]

       Defendants Scott County, Hampton and Nettles (collectively, the “Scott County

Defendants”) moved to dismiss the amended complaint pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure on June 27, 2018. [Record No. 23] The plaintiff filed her

response on July 16, 2018, and the Scott County Defendants filed their reply on July 27, 2018.

The plaintiff moved for leave to file a second amended complaint on August 13, 2018, to

remove the statement that the defendants “nonetheless decided that Mr. Burns was not a danger

to himself or to others.” [Record No. 32 ¶ 1] Defendants City of Georgetown, Bossee, Noel

and Enricco (collectively, the “Georgetown Defendants”) also moved to dismiss the amended

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure on August 13,

2018. [Record No. 34] All motions have been fully briefed.

                              III.   STANDARD OF REVIEW

       A. Motions to Dismiss

       A 12(b)(6) motion to dismiss requires the Court to determine whether the complaint

alleges “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). The plausibility standard is met “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for
                                               -4-
the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). While a complaint need not

contain “detailed factual allegations” to survive a motion to dismiss, “a plaintiff’s obligation

to provide the grounds of his entitlement of relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550

U.S. at 555 (internal quotation marks and alteration omitted). Plaintiffs are not required to

plead facts showing that the defendant is likely to be responsible for the harm alleged, but they

must demonstrate “more than a sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678.

       B. Motion for Leave to File Second Amended Complaint

       After a response to a complaint has been filed or a plaintiff has previously filed an

amended complaint, a plaintiff may amend the complaint “only by leave of court or by written

consent of the adverse party.” Fed. R. Civ. P. 15(a); see also Thiokal Corp. v. Dep’t of

Treasury, State of Mich., Revenue Div., 987 F.2d 376, 383 (6th Cir. 1993). While Rule 15(a)

states that the “court should freely give leave when justice so requires,” denying leave is

appropriate in instances of “undue delay, bad faith or dilatory motive on party of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to

the opposing party by virtue of allowance of the amendment, futility of amendment, etc.”

Foman v. Davis, 371 U.S. 178, 182 (1962).

                                    IV.     DISCUSSION

       A. Motions to Dismiss

              1. The Officers’ Liability




                                              -5-
       Enricco, Noel, and Nettles (collectively, “the officers”) contend that they are shielded

from the plaintiff’s federal claims based on the doctrine of qualified immunity 2.

       Just as we gauge other pleading-stage dismissals to determine only whether the
       complaint states a claim upon which relief can be granted, see Fed. R. Civ. P.
       12(b)(6), so we review an assertion of qualified immunity to determine only
       whether the complaint ‘adequately alleges the commission of acts that violated
       clearly established law.’

Back v. Hall, 537 F.3d 552, 555 (6th Cir. 2008) (quoting Mitchell v. Forsyth, 472 U.S. 511,

526 (1985)). “Although a motion pursuant to Rule 12(b)(6) invites an inquiry into the legal

sufficiency of the complaint, not an analysis of potential defenses to the claims set forth

therein, dismissal nevertheless is appropriate when the defendant is entitled to a meritorious

affirmative defense such as qualified immunity.” Peatross v. City of Memphis, 818 F.3d 233,

240 (6th Cir. 2016).

       “The doctrine of qualified immunity protects government officials ‘from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson v. Callahan,

555 U.S. 223, 231 (2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “Qualified

immunity balances two important interests ˗ the need to hold public officials accountable when

they exercise power irresponsibly and the need to shield officials from harassment, distraction,

and liability when they perform their duties reasonably.” Id. “Because qualified immunity is


2
  There is a circuit split regarding whether it is appropriate for a district court to grant a 12(b)(6)
motion to dismiss based on qualified immunity. See Wesley v. Campbell, 779 F.3d 421, 433 (6th
Cir. 2015); Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015); Peatross v. City of Memphis,
818 F.3d 233, 239-40 (6th Cir. 2016). However, the Supreme Court has applied the doctrine of
qualified immunity to a defendant’s motion to dismiss. Ashcroft v. al-Kidd, 563 U.S. 731 (2011).
Therefore, this Court will follow suit. Additionally, even if dismissal is not appropriate on the
grounds of qualified immunity, the plaintiff fails to state facts that allow the court to draw a
reasonable inference that the defendants are liable.
                                                 -6-
‘an immunity from suit rather than a mere defense to liability… it is effectively lost if a case

is erroneously permitted to go to trial.’”         Id.   “Accordingly, the Supreme Court has

‘repeatedly… stressed the importance of resolving immunity questions at the earliest possible

stage in litigation.” Peatross, 818 F.3d at 240.

       Viewing the facts in the light most favorable to the plaintiff, qualified immunity turns

on two questions: (1) whether a constitutional right has been violated; and (2) whether the right

was clearly established. Smoak v. Hall, 460 F.3d 768, 777 (6th Cir. 2006); Peatross, 818 F.3d

at 240; Pearson, 555 U.S. at 231. “A right is ‘clearly established’ for qualified immunity

purposes when the contours of the right are sufficiently clear, even if the specific action in

question has never been held unlawful.” Smoak, 460 F.3d at 778. “The relevant inquiry is

whether it would be clear to a reasonable officer that his conduct was unlawful in the situation

he confronted.” Id. (internal citations and quotations omitted). The plaintiff “bear[s] the

burden of showing that a clearly established right has been violated and that the official’s

conduct caused that violation.” Peatross, 818 F.3d at 240 (citing Essex v. Cty. Of Livingston,

518 F. App’x. 351, 357 (6th Cir. 2013)); Johnson v. Moseley, 790 F.3d 649, 653 (6th Cir. 2015)

(“[a]t the pleading stage, this burden is carried by alleging facts plausibly making out a claim

that the defendants conduct violated a constitutional right that was clearly established at the

time, such that a reasonable officer would have known that his conduct violated that right.”).

The Court may consider these questions in any order, but if the answer to either question is no,

dismissal is appropriate. Johnson, 790 F.3d at 653.

       Even if it is not appropriate to grant a motion to dismiss based on qualified immunity,

dismissal is still appropriate if the plaintiff fails to state “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556 U.S. at 678 (quoting
                                                -7-
Twombly, 550 U.S. at 555). Thus, dismissal is proper if the plaintiff fails to assert a plausible

claim that a constitutional right has been violated for the qualified immunity analysis.

                      a. Alleged Constitutional Violations

       The plaintiff contends that the officers violated the Fourth, Fifth, Eighth, and

Fourteenth Amendments under 42 U.S.C. § 1983. The Court will assume Burns was in custody

from the time he was pulled over until he was dropped off at the McDonald’s restaurant for

purposes of the constitutional analysis. However, Burns was not in custody after the officers

dropped him off at the restuarant because he was free to leave at any time, as evidenced by the

assertion that he was found two miles away. Biros v. Bagley, 422 F.3d 379 (6th Cir. 2005);

see also U.S. v. Mendenhall, 446 U.S. 544, 554 (1980) (discussing seizure within the meaning

of the Fourth Amendment). In Biros, an individual was not in custody requiring Miranda

warnings when he was questioned at a police station but he was free to leave. 422 F.3d at 389.

                             i.      Fourth Amendment

       The Fourth Amendment states that “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be

violated…” U.S. Const. amend. IV. The plaintiff asserts in the amended complaint that

Burns’s truck was improperly tagged and impounded, he was in police custody, and he was

dropped off at a McDonald’s restaurant. [Record Nos. 15, 20] The plaintiff concedes in her

response to the Georgetown Defendants’ motion to dismiss that “[t]here was probable cause

for the traffic stop and to impound Mr. Burns’ vehicle.” [Record No. 31 p. 5]

       Mendenhall establishes that “a person has been seized within the meaning of the Fourth

Amendment only if, in view of all of the circumstances surrounding the incident, a reasonable

person would have believed that he was not free to leave.” 446 U.S. at 554. The plaintiff does
                                              -8-
not assert any facts in the amended complaint that indicate Burns was not free to leave the

McDonald’s restaurant.

       Additionally, when the duration of a traffic stop is entirely justified by the traffic

offense and the ordinary inquiries incident to such a stop, there is no Fourth Amendment

Violation. Illinois v. Caballes, 543 U.S. 405, 408 (2005); Rodriguez v. U.S., 135 S. Ct. 1609,

1619 (2015) (Justice Thomas, dissenting). The plaintiff does not allege the duration of the

stop was unconstitutional and has not presented any facts indicating that the time between

when Burns was pulled over until he was dropped off at the restaurant exceeded what was

justified. Because: (a) the plaintiff has not asserted any facts that Burns was in custody at the

restaurant; (b) she did not put forth any facts indicating Burns was not properly in custody

during the traffic stop; and (c) she concedes that the officers had probable cause to impound

Burns’s truck, it is not plausible to contend that the officers violated the Fourth Amendment.

                             ii.     Fourteenth Amendment

       The plaintiff alleges that the officers violated the Fourteenth Amendment because they

were deliberately indifferent to Burns’s serious medical needs and put him in a more

vulnerable position than he would have been in otherwise. [Record No. 11] “The Eighth

Amendment’s prohibition on cruel and unusual punishment generally provides the basis to

assert a § 1983 claim of deliberate indifference to serious medical needs, but where that claim

is asserted on behalf of a pre-trial detainee, the Due Process Clause of the Fourteenth

Amendment is the proper starting point.” Phillips v. Roane Cty., Tenn., 534 F.3d 531, 539

(6th Cir. 2008). The Sixth Circuit has “found a deprivation under the due process clause [of

the Fourteenth Amendment] in situations where the victim was in police custody and the police

failed to act or when the police affirmatively acted to put the victim in a more vulnerable
                                              -9-
position that he would have been in otherwise.” Weeks v. Portage Cty. Exec. Offices, 235 F.3d

275, 278 (6th Cir. 2000).

       “In the context of medical care involving prisoners and detainees, it is well established

that ‘deliberate indifference to a prisoner’s [or detainee’s] serious illness or injury states a

cause of action under § 1983.’” Weaver v. Shadoan, 340 F.3d 398, 410 (6th Cir. 2003) (quoting

Estelle v. Gamble, 429 U.S. 97, 105 (1976)). A plaintiff must prove an objective and subjective

component to establish a constitutional claim for denial of medical care. Blackmore v.

Kalamazoo County, 390 F.3d 890, 895 (6th Cir. 2004). The objective component requires the

plaintiff to demonstrate that there was a sufficiently serious medical need. Phillips, 534 F.3d

at 539 (internal citations and quotations omitted). The subjective component requires the

plaintiff to show that the officers had “a sufficiently culpable state of mind in denying medical

care.” Blackmore, 390 F.3d at 895 (internal citations and quotations omitted).3 Stated

differently, “the subjective component requires a plaintiff to allege facts which, if true, would

establish that the official being sued subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he disregarded



3
  The plaintiff asserts deliberate indifference is not the proper standard to be applied here because,
“when it comes to the medical needs of pretrial detainees, the applicability of a deliberate
indifference standard, with the concomitant requirement that a jury somehow determine a
defendant’s state of mind during the events is in serious question.” [Record No. 26 p. 5] To
support this proposition, the plaintiff references dicta in a footnote referencing an opinion holding
a Fourteenth Amendment excessive force case only needs to meet the objective component.
Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018) (citing Kingsley v. Hendrickson, 135 S.
Ct. 2466 (2015)). However, Kingsley uses only the objective component with excessive force
claims, and Richmond does not apply Kingsley to deliberate indifference of a detainee’s serious
medical needs. Instead, the Richmond footnote explicitly states that “[w]e find no circuit applying
Kingsley specifically to a deliberate indifference to a detainee’s serious medical needs claim.” Id.
Therefore, the Court will continue to apply both the subjective and objective components in the
present case.
                                                - 10 -
that risk.” Phillips, 534 F.3d at 540. The duty to promptly seek medical help is fulfilled by

calling paramedics. Rich v. City of Mayfield Heights, 955 F.2d 1092, 1097-98 (6th Cir. 1992).

       Assuming Burns had a sufficiently serious medical need, the plaintiff failed to establish

a plausible constitutional claim under the Fourteenth Amendment for deliberate indifference

in the denial of medical care. Simply put, Burns was not denied medical care. In fact, the

plaintiff states in her amended complaint that the officers “summoned the Georgetown Scott

County Emergency Medical Service (“EMS”). However, Mr. Burns refused any treatment or

transport to a medical facility.” [Record No. 11 ¶ 12] Therefore, assuming the officers

subjectively perceived facts to infer substantial risk to Burns and they in fact drew that

inference, the officers did not disregard the risk because they provided medical care in the

form of EMS.4

       An officer may also violate the Fourteenth Amendment if he or she puts an individual

who is in police custody in a more vulnerable position than the person would have been

otherwise. Stemler v. City of Florence, 126 F.3d 856 (6th Cir. 1997). Generally, “a State’s

failure to protect an individual against private violence simply does not constitute a violation

of the Due Process Clause.” DeShaney v. Winnebago Dep’t of Soc. Servs., 489 U.S. 189, 197

(1989). However, there are two exceptions to this rule: (1) the custody exception, which

applies when the state restricts the “individual’s freedom to act on his own behalf” and the

victim was in police custody at the time of the injury, and (2) the “state-created danger”


4
  The plaintiff argues that the subjective element deals with the defendants’ states of mind which
is an issue for the trier of fact and should not be resolved on a motion to dismiss. [Record No. 31
at 7] However, the Court does not address the defendants’ states of mind regarding whether the
officers perceived facts to infer a substantial risk to Burns and in fact made that inference. Instead,
the Court addresses whether the officers disregarded that risk. The objective fact that the officers
summoned paramedics establishes that the officers subjectively did not disregard the risk to Burns.
                                                - 11 -
exception, which applies where the state’s “actions make the individual more vulnerable to

private violence.” Salyers v. City of Portsmouth, 534 F. App’x. 454, 458 (6th Cir. 2013) (citing

DeShaney, 489 U.S. at 200-01; Stemler, 126 F.3d at 867-68; Kallstrom v. City of Columbus,

136 F.3d 1055, 1066 (6th Cir. 1998)); Koulta v. Merciez, 477 F.3d 442, 443 (6th Cir. 2007).

       Assuming Burns was in custody from the time he was pulled over until the time he was

dropped off at the restaurant, he was not in custody when he was hit by the car because he was

free to act on his own behalf as evidenced by his choice to leave. See Stemler, 126 F.3d at

867-68. When an officer takes affirmative action to restrain the victim’s freedom to act on his

own behalf, the officer consequently imposes upon themselves a duty to ensure they are not

placing the victim in danger. Id. The present case is distinguishable from Stemler because

the officers, at most, restrained Burns’s freedom to act on his own behalf until he arrived at

the McDonald’s restaurant. However, after the officers dropped off Burns he was free to act

on his own behalf, as evidenced by the assertion that he was found two miles away. Foy v.

City of Berea, 58 F.3d 227 (6th Cir. 1995) (there was no restraint on individuals’ liberty when

police officers told the victims to leave the premises, but they decided to take a lengthy drive

after leaving.) Because Burns was not in custody at the time of the accident, only the state

created danger theory is potentially applicable.

       To present a plausible claim under the state created danger theory, a plaintiff must

establish that: (1) there was an affirmative act by the state which either created or increased

the risk that the victim would be exposed to an act of violence by a third party; (2) there was a

special danger to the plaintiff wherein the state’s actions places the plaintiff specifically at risk,

as distinguished from the public at large; (3) the state knew or should have known that its

actions specifically endangered the victim. Cartwright v. City of Marine City, 336 F.3d 487,
                                                - 12 -
493 (6th Cir. 2003). It is imperative to note that “the question is not whether the victim was

safer during the state action, but whether he was safer before the state action than he was after

it.” Id. (citing DeShaney, 489 U.S. at 201).

       The plaintiff claims that, prior to the state action of being pulled over, Burns was

driving without illuminated headlights, swerving into oncoming traffic, and slamming on his

brakes. He was then pulled over and later dropped off at a restaurant. [Record No. 11 ¶¶ 9,

19, 20] Burns was not harmed at the restaurant; instead, he suffered harm approximately two

miles away. The plaintiff has not made any assertion that being dropped off at the restaurant

was more dangerous than being allowed to continue driving recklessly. [Record No. 11]

Instead, she contends that the officers should have kept “Mr. Burns in custody while awaiting

the arrival of his family, or [taken] him to the hospital.” [Record No. 11 ¶ 20] But the standard

for the state created danger theory is not whether Burns would have been safer in protective

custody than at the McDonald’s restaurant, it is whether he was safer at the restaurant than

driving his car. Cartwright, 336 F.3d at 493 (citing DeShaney, 489 U.S. at 201).

       Because the plaintiff failed to assert facts indicating that the McDonald’s restaurant

was more dangerous than driving recklessly, and because she conceded that the officers

summoned an ambulance while Burns was in their custody, the Court cannot reasonably infer

that the officers violated the Fourteenth Amendment.

                             iii.    Fifth and Eighth Amendments

       The plaintiff alleges that the officers violated the Eighth Amendment, but “[t]he Eighth

Amendment does not apply to pretrial detainees.” Weaver, 340 F.3d at 410; Roberts v. City of

Troy, 773 F.2d 720, 723 (6th Cir. 1985). “[T]he Eighth Amendment applies only to those

individuals who have been tried, convicted, and sentenced.” Richko v. Wayne Cty. Mich., 819
                                               - 13 -
F.3d 907, 915 (6th Cir. 2016). Thus, the plaintiff has not (and cannot) assert sufficient facts

to state a claim that the officers violated the Eighth Amendment.

       Additionally, the officers did not violate Burns’s Fifth Amendment rights because “the

Fifth Amendment applies to the federal government, not state or local governments…” Myers

v. Vill. of Alger, Ohio, 102 F. App’x. 931, 933 (6th Cir. 2004); Scott v. Clay Cty., Tenn., 205

F.3d 867, 873 n. 8 (6th Cir. 2000). When a plaintiff asserts a claim for violations of the Fifth

and Fourteenth Amendments, the Fifth Amendment claim is a nullity and redundant of the

Fourteenth Amendment claim when the activities involve states and their instrumentalities.

Scott, 205 F.3d at 873 n. 8. Here, the plaintiff contends that the officers work for Georgetown

and Scott County, making them state actors. Therefore, the plaintiff’s Fifth Amendment claim

is redundant of her Fourteenth Amendment claim and is not applicable to the officers.

       In summary, because the plaintiff failed to establish the officers violated Burns’s rights

under the Fourth, Fifth, Eighth, or Fourteenth Amendments, the officers are entitled to

qualified immunity. And if qualified immunity is ultimately not appropriate grounds for

dismissal, dismissal is nonetheless appropriate because the plaintiff failed to assert sufficient

factual matter to state a plausible claim that the officers violated Burns’s constitutional rights

pursuant to § 1983. Based on the foregoing analysis, it is unnecessary to address whether the

officers violated a clearly established right.

               2. Supervisory Liability

       The plaintiff also asserts that Bosse and Hampton are personally liable as supervisors

of the officers. As with the claims against the officers, the plaintiff must overcome the defense

of qualified immunity. Qualified immunity protects a supervisor from personal liability except

where the supervisor encouraged or otherwise directly participated in the specific act of
                                                 - 14 -
misconduct. Davis v. Fentress Cty. Tenn., 6 F. App’x 243, 250-51 (6th Cir. 2001); Shehee v.

Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). The reasoning behind this requirement is that

§1983 liability must be based on active unconstitutional behavior and cannot be based on a

mere failure to act. Shehee, 199 F.3d at 300.

         The plaintiff provides no factual basis that Bosse or Hampton were present the night of

the incident or that they encouraged the alleged misconduct. [Record No. 11] Even without

the doctrine of qualified immunity and if the plainitff had asserted facts that Bosse and

Hampton were present or otherwise directly participated in the officers conduct, the conduct

was not unconstitutional. And because the conduct was not unconstitutional, the plaintiff does

not have a plausible claim for a violation pursuant to § 1983 pursuant to Ashcroft, 556 U.S.

662.

                3. Municipal Liability

         The plaintiff contends that the officers’ treatment of Burns was “the result of policies,

customs and practices of the Supervisory Defendants5, or were [sic] the result of an absence of

policies, and/or effective training and supervision in the implementation of applicable policies,

and such were the moving force behind Mr. Burns’s [sic] death.” [Record No. 11 ¶ 22] A

plaintiff suing a municipality for a constitutional violation pursuant to § 1983 must prove the

municipality’s policy or custom caused the alleged injury. Ellis v. Cleveland Mun. Sch. Dist.,

455 F.3d 690, 700 (6th Cir. 2006).

         One way to prove an unlawful policy or custom is to show a policy of inadequate
         training or supervision. To succeed on a failure to train or supervise claim
         [under § 1983], the plaintiff must prove the following: (1) the training or
         supervision was inadequate for the tasks performed; (2) the inadequacy was the


5
    The Supervisory Defendants include Georgetown and Scott County. [Record No. 11 p. 4]
                                              - 15 -
       result of the municipality’s deliberate indifference; and (3) the inadequacy was
       closely related to or actually caused the injury.

Id. However, before the Court can apply this test, “the plaintiff must first establish that the

agents of the municipality have violated a constitutional right.”          Cooper v. County of

Washtenaw, 222 F. App’x. 459, 473 (6th Cir. 2007); see also Watkins v. City of Battle Creek,

273 F.3d 682, 687 (6th Cir. 2001).

       As previously explained, the plaintiff has not asserted facts sufficient to state a plausible

claim that the officers in the present case violated Burns’s constitutional rights. Thus, the

Court need not apply the test from Ellis. Dismissal of the § 1983 claim against Georgetown

and Scott County is appropriate.

              4. State Law Claims

       The Court has supplemental jurisdiction over the plaintiff’s state law claims under 28

U.S.C. § 1367(a). However, a district court may decline to exercise jurisdiction over such

claims if it has dismissed all claims over which it has original jurisdiction. 28 U.S.C. §

1367(c)(3). Because all claims associated with the alleged constitutional violations are

dismissed, the Court declines to exercise jurisdiction over the state law claims.

       B. Motion for Leave to File a Second Amended Complaint

       A plaintiff who has previously filed an amended complaint may later amend “only with

the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a). The

defendants do not consent to a second amendment of the complaint. Therefore, the Court must

determine whether leave is appropriate.

       Rule 15(a)(2) provides that “[t]he court should freely give leave when justice so

requires. Fed. R. Civ. P. 15(a)(2). But, denying leave is appropriate in instances of “undue

                                              - 16 -
delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, futility of amendment, etc.” Foman, 371 U.S. at 182.

Further, the Sixth Circuit has held that “where a proposed amendment would not survive a

motion to dismiss, the court need not permit the amendment.” Thiokol Corp., 987 F.2d at 383.

       The plaintiff asserts that she should be permitted to amend her complaint to remove the

statement that the officers “nonetheless decided that Mr. Burns was not a danger to himself or

to others” because the defendants misinterpret it. [Record No. 32] However, this amendment

would not change the Court’s rulings regarding the defendant’s motions to dismiss. Regardless

of the allegation sought to be omitted, the proposed second amended complaint does not state

a legally plausible claim that the defendants are liable under § 1983. Ashcroft, 556 U.S. at

678; Twombly, 550 U.S. at 555. The contested allegation was not considered in the Court’s

decision to dismiss the plaintiff’s claims. Accordingly, “the court need not permit the

amendment.” See Thiokol Corp., 987 F.2d at 383.

                                  V.      CONCLUSION

       For the reasons discussed above, it is hereby

       ORDERED as follows:

       1.     The defendants’ motions to dismiss [Record Nos. 23, 34] are GRANTED.

       2.     The plaintiff’s motion for leave to file a second amended complaint [Record No.

32] is DENIED.




                                            - 17 -
Dated: November 5, 2018.




                           - 18 -
